DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowable over the prior art of record because the prior art does not teach the claimed subject matter including an implantation step of applying a negative bias voltage to the substrate holder and applying voltage to the evaporation source, thereby bringing a part of inert gas ions into collision with the metal target to cause metal particles to sputter out of the metal target by the voltage applied to the evaporation source and depositing the metal particles on the surface of the substrate that has been etched in the etching step while bringing another part of the inert gas ions into collision with metal particles by the negative bias voltage applied to the substrate holder, which has been deposited on the surface of the substrate, to implant the metal particles into the surface of the substrate, the inert gas ions being generated by another electrical discharge by the voltage applied to the evaporation source with introduction of inert gas into the chamber.
The closest prior art of record to Hauzer fails to disclose either "the inert gas ions being generated by another electrical discharge by the voltage applied to the evaporation source” or "bringing a part of inert gas ions into collision with the metal target to cause metal particles to sputter out of the metal target by the voltage applied to the evaporation source and depositing the metal particles on the surface of the substrate that has been etched in the etching step while bringing another part of inert gas ions into collision with metal particles by the negative bias .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 10, 2021